UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STRAUGHN THOMAS TAYLOR, a/k/a Pappy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
District Judge. (CR-96-25)


Submitted:   March 21, 2002                 Decided:   March 29, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Straughn Thomas Taylor, Appellant Pro Se. Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Straughn Thomas Taylor appeals the district court’s order

denying his motion for review of his sentence for conspiracy.    The

district court denied Taylor’s motion pursuant to 28 U.S.C.A.

§ 2255 (West Supp. 2001) in March 2001.   Hence, the court properly

found that it lacked authority to review Taylor’s present motion

because it effectively sought habeas relief and Taylor has not

received authorization from this Court to file a successive § 2255

motion.   See 28 U.S.C.A. § 2244 (West Supp. 2001).   Accordingly, we

deny a certificate of appealability and dismiss this appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                  2